Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 6/21/22 and the interview on 6/29/22.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-10.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su 69,761 on 6/29/22.

The application has been amended as follows: 

1. 	(Currently amended) An improved visual laryngeal mask, comprising a tube, an end of the tube is provided with a fixing seat, wherein the fixing seat is provided with an airbag, and the fixing seat has a recess which is provided with an airway opening;  extends longitudinally inside an inner wall of the tube, wherein the imaging cavity has a built-in imaging device, the imaging cavity and the cleaning channel protrude forward relative to the airway opening to form a stopper which is adapted to preventn epiglottis from blocking the imaging device; and the cleaning channel is provided with a cleaning nozzle facing toward the imaging device, wherein a front end of the stopper is concaved to form a recess, and an opening of the imaging cavity is located at a low point of the recess.

2. 	(Currently amended) The improved visual laryngeal mask as claimed in Claim 1, wherein a back side of the airbag is provided corresponding to a back plate of the fixing seat; the airbag has an esophagus sealing capsule and an airway sealing capsule, wherein the esophagus sealing capsule is located on a front side of the airway sealing capsule, the esophagus sealing capsule and the airway sealing capsule are in communication and form a separation region between their back sides, so that when the airbag is configured to correspond

3.	(Currently amended) The improved visual laryngeal mask as claimed in Claim 1, wherein the stopper protrudes from the airway opening by 1-10 mm

4.	(Currently amended) The improved visual laryngeal mask as claimed in Claim 1, wherein the cleaning channel is independently spaced apart from the imaging cavity, and an end of the cleaning channel is bent by 30°-90° toward the imaging device to form a cleaning nozzle for flushing the imaging device;

5.	(Currently amended) The improved visual laryngeal mask as claimed in Claim 1, wherein a front side of a back plate of the fixing seat is sealed with a corresponding back side of the airbag, thereby forming a separation region between an esophagus sealing capsule and an airway sealing capsule;

6.	(Currently amended) The improved visual laryngeal mask as claimed in Claim 3, wherein the stopper protrudes from the airway

9.	(Currently Amended) The improved visual laryngeal mask as claimed in Claim 2, wherein the airbag is generally in a shape of an oval ring, and two side walls of the airbag form an arc transition portion at their respective boundary regions;

In the specification, para. 0041 line 1 the language “As shown in FIG. 1, the laryngeal mask comprises a snorkel 6,” has been amended to read –As shown in FIG. 1, the laryngeal mask comprises a snorkel (tube) 6,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, an improved visual laryngeal mask including a snorkel, an end of which is provided with a fixing seat provided with an airbag, the fixing seat having a recess provided with an airway opening through which the snorkel enters an airway through the airway opening, an imaging cavity and a cleaning channel extending longitudinally inside an inner wall of the snorkel, wherein the imaging cavity has a built-in imaging device, the imaging cavity and cleaning channel protrude forwardly relative to the airway opening to form a stopper which is adapted to prevent an epiglottis from blocking the imaging device, and the cleaning channel is provided with a cleaning nozzle facing toward the imaging device, wherein the front end of the stopper is concaved to form a recess, and an opening of the imaging cavity is located at a low point of the recess as set forth in independent claim 1.
The closest prior art references of record are: Li  (CN 206167560 U), Luo (CN 106178209 A), Brain (2008/0115783), Molnar (2019/0059710), Sun (2019/0054266), Glassenberg et al. (2006/0162730), Pagan (6,003,514), Pagan (6,240,922), and Molnar et al. (2013/0324798).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.  The Li reference discloses a laryngeal mask airway device which includes imaging and cleaning features but is silent as to these protruding forward relative to the airway opening to form a stopper adapted to prevent an epiglottis from blocking the imaging device.  Luo teaches a similar laryngeal mask airway that includes imaging capabilities and features to prevent epiglottis to block the gas outlet.  Brain teaches a laryngeal mask airway including imaging capabilities and an epiglottis elevator bar but is silent as to a cleaning channel and the stopper.  Molnar, Sun, Glassenberg, and Molnar discloses a laryngeal mask airway including imaging capabilities.  The two Pagan references disclose laryngeal mask airways which include epiglottis deflectors but are silent as to imaging and cleaning channels which protrude forward relative to the airway opening to form a stopper adapted to prevent an epiglottis from blocking the imaging device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785